Citation Nr: 1531074	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-34 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right lower extremity neurological disability, including as secondary to herbicide exposure.

2.  Entitlement to service connection for a left lower extremity neurological disability, including as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel



INTRODUCTION

The Veteran had active service from March 1970 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Pittsburgh, Pennsylvania, Regional Office.  

On his November 2013 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board videoconference hearing in connection with his appeal and such hearing was scheduled; however, the request was properly withdrawn before the aforementioned hearing was held.  See 38 C.F.R. §§ 20.702, 20.703, 20.703 (2014).  

Based on a review of the evidence of record and the benefits sought by the Veteran, the Board has recharacterized the single service connection claim for a bilateral lower extremity disability, as reflected on the title page.  See DiLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that upon separation from active service the Veteran immediately entered in reserve service and the record does not reflect sufficient attempts to obtain the reasonably identified records, which may be relevant to the present appeal.  The Veteran has also submitted a Social Security Administration (SSA) disability award letter; however, appropriate efforts to obtain these likely outstanding records have not been undertaken.  The record also indicates the Veteran likely receives regular VA treatment for the claimed neurological disabilities but records dated since January 2013 have not been associated with the claims folder, nor have any private treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  On remand, efforts to obtain these records must be undertaken. 

In light of the number of likely relevant outstanding records at this time, VA must also the Veteran a contemporaneous VVA examination with respect to his service connection claims for right and left lower extremity neurological disabilities.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Accordingly, on remand the Veteran must be provided an appropriate examination and an adequate opinion obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ascertain the Army Reserve Unit(s) he was attached to after separation, a period that apparently ran from 1971 to 1977.  Then, contact the appropriate repository and request the Veteran's complete reserve service treatment records and the dates and nature of his reserve periods of service (i.e., active duty training (ACDUTRA), inactive duty training (INACDUTRA)).  The dates and nature of the Veteran's service is to be associated with the claims folder in a clear and understandable document or memorandum.  In the event no response is provided by the Veteran, make the aforementioned request upon the United States Army Reserve Control Group (Annual Training), in St. Louis, Missouri.  Any negative response should be in response and associated with the claims folder.  

2.  Contact the Veteran to identify all sources of private lower extremity treatment, hospitalization or evaluation, since separation, including private physicians E. Mistler, D.O., and G. Sauer, M.D., and the private Associates in Neurology of Pittsburgh facility.  Then, undertake all necessary efforts to obtain any identified private treatment records.  All efforts to obtain the records should be documented.  

3.  Obtain all outstanding VA lower extremity neurological treatment or hospitalization records, dated from January 2013 to the present.  Any negative response(s) must be in writing and associated with the claims folder.

4.  Undertake appropriate efforts to obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, and a negative response should be requested if no records are available.

5.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for additional VA examination for further medical comment concerning the current nature, onset and etiology of any lower extremity neurological conditions.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology, and all necessary tests should be performed.  

The examiner should diagnose all lower extremity neurological condition(s) currently present or since the filing of the claim.  And for each diagnosis the examiner must state whether it is at least as likely as not the condition: 

(a) is related to or the result of the Veteran's active military service, including conceded herbicide exposure, or any period of ACDUTRA or INACDUTRA.

(b) initially manifested during his active military service, within two years of separation from active service, or during a period of ACDUTRA.  

(c) was caused by any service-connected disability, specifically to include a right knee medial ligamentous strain.

(d) is aggravated by any service-connected disability, specifically to include a right knee medial ligamentous strain.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the competent account of symptomatology provided by the Veteran, the November 2013 statement of private physician E. Mistler, D.O., etc.  All provided opinions must be supported by a clearly stated rationale.

All findings and conclusions should be set forth in a legible report.

6.  Then readjudicate these claims in light of this additional evidence and all other relevant evidence.  If any of the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




